UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
UNITED STATES,                                                       :
                                                                     :   Case No. 1:19-cr-148
                       Plaintiff,                                    :
                                                                     :
vs.                                                                  :   OPINION & ORDER
                                                                     :   [Resolving Doc. 131]
JAMES ALLEN CLARK, et al.,                                           :
                                                                     :
                        Defendants.                                  :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In this case, a seventy-one-count indictment jointly charges the Defendants with

conspiring to defraud the government. 1 Joint trial is set for November 2019. 2

           The Government seeks to introduce a text-message conversation between

Defendants Hogan and Clark in which they allegedly “attempted to resolve the sharing of

proceeds from their conspiracies.” 3 Defendant Hogan moves to exclude Clark’s statements

from this conversation, contending that the statements were not “in furtherance of the

conspiracy” and are instead inadmissible under Federal Rule of Evidence 801(d)(2)(E). 4 The

Government opposes. 5

           Under Federal Rule of Evidence 801(d)(2)(E), a statement of a co-conspirator made

during the course and in furtherance of the conspiracy is not hearsay. 6 To admit such a

statement, a district court must find by a preponderance of the evidence that “(1) the

conspiracy existed; (2) the defendant was a member of the conspiracy; and (3) the co-



           1 Doc. 1.
           2 Doc. 133.
           3 Doc. 1 ¶ 138.
           4 Doc. 131.
           5 Doc. 136.
           6 Fed. R. Evid. 801(d)(2)(E); United States v. Emuegbunam, 268 F.3d 377, 395 (6th Cir. 2001).
Case No. 1:19-cr-148
Gwin, J.

conspirator made the proffered statements in furtherance of the conspiracy.” 7

         In the conversation at issue here, Defendants Hogan and Clark quarrel about whether

Clark is indebted to Hogan and when payment will be made. 8 Hogan asks when he can

expect to be paid, warning that if he does not receive payment then their bonding company

will scrutinize both. 9 The Defendants then proceed to squabble over the benefits they have

provided each other during the arguable conspiracy, and Clark references a bribe paid that

may have been paid to Latham, another defendant. 10

         At this stage of the litigation, the Court does not anticipate that Defendant Clark’s

text messages are inadmissible hearsay. The statements appear to be “in furtherance of the

conspiracy” because Hogan and Clark exchanged these texts with a view toward keeping

the conspiracy concealed. 11 Specifically, the texts appear, at least in part, to discuss avoiding

a default that could affect bonding company Hartford and could alert the Government to

their illegal indemnification arrangement.

         Subject to the United States laying a proper foundation, the Court will therefore

allow Clark’s statements as admissions of a co-conspirator under Federal Rule of Evidence

801(d)(2)(E). 12 However, if the Government does not establish the proper foundation or if

the text exchange is inadmissible on other grounds, Defendants may either object at trial or

request a limiting instruction to the jury.



7 United States v. Warman, 578 F.3d 320, 335 (6th Cir. 2009); see Emuegbunam, 268 F.3d at 395.
8  Doc. 1 ¶ 138.
9 Id.
10 Id.
11 See United States v. Gardiner, 463 F.3d 445, 463 (6th Cir. 2006) (“[I]n conspiracies where a main objective has not been

attained or abandoned and concealment is essential to success of that objective, attempts to conceal the conspiracy are
made in furtherance of the conspiracy.” (quoting United States v. Howard, 770 F.2d 57, 60 (6th Cir.1985))).
12 The Court notes, without holding, that Clark’s statements may be admissible as an adoptive admission under Federal Rule

of Evidence 802(d)(2)(B).
                                                            -2-
Case No. 1:19-cr-148
Gwin, J.

        For the foregoing reasons, the Court DENIES Defendant’s motion in limine.

IT IS SO ORDERED.



Dated: September 16, 2019                      s/       James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




                                             -3-
